The Supreme Court, upon reargument, correctly determined that it had erred in granting that branch of Salem Realty’s motion which was to declare the judgment of foreclosure and sale dated October 19, 2001, null and void as to all parties. Instead, as the Supreme Court correctly determined, upon reargument, that judgment was not null and void as to all parties, but rather, was null and void only as to Salem Realty. This determination was proper based upon Salem Realty’s demonstration that it had not properly been served, and was not based on the merits (see NYCTL 1998-2 Trust v Salem Realty, 69 AD3d —, 2009 NY Slip Op 00120 [2009] [decided herewith]). Fisher, J.P., Angiolillo, Lott and Sgroi, JJ., concur.